DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  that the amendment to the claim languages filed on 1/20/21 has been fully considered and is sufficient to overcome the applied prior art rejection.     Further, Applicant’s argument under the heading “Remarks” (see page 1, pars. 5-8) filed 1/20/21 has been carefully evaluated and found to be persuasive.   The Examiner agrees that the applied prior Art does not teach or fairly suggest the specific limitations of where” “the first mechanism link comprises a first pivoting portion, a second pivoting portion, and a third pivoting portion, and the second mechanism link comprises a fourth pivoting portion and a fifth pivoting portion”, and “wherein each of the pivoting portions is disposed on a pivot shaft such that the first pivoting portion of the first mechanism link is connected with the fourth pivoting portion of the second mechanism link by the same pivot shaft”,  this in combination w/ the rest of the limitations set forth in the claims (see claim 1 as amended).   Accordingly, claims 1, 3-14 are found to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.







/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt